UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6097


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ENRIQUE ALFONSO GAYLE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:90-cr-00105-HCM-TEM-2)


Submitted:   May 3, 2012                      Decided:   May 10, 2012


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Enrique Alfonso Gayle, Appellant Pro Se. Laura Marie Everhart,
Assistant  United   States  Attorney,  Norfolk, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Enrique   Alfonso     Gayle      appeals    the    district   court’s

order denying his motion for correction of clerical error in the

criminal judgment pursuant to Fed. R. Crim. P. 36.                       We have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                       See

United States v. Gayle, No. 2:90-cr-00105-HCM-TEM-2 (E.D. Va.

filed Dec. 19, 2011; entered Dec. 21, 2011).                   We dispense with

oral   argument   because      the    facts   and     legal    contentions    are

adequately    presented   in    the    materials      before    the   court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2